Title: To Thomas Jefferson from Duncan Rose, 3 March 1781
From: Rose, Duncan
To: Jefferson, Thomas


Petersburg, 3 Mch. 1781. “When Brigadeer General Morgan went to the Southern army last fall, he carried along with him a Mare to dispose of in order to defray his Expences.” Rose purchased the horse and payment is now due. His only means of paying is an order on the auditors out of the balance due him from the public. “Genl. Morgan’s Family is distressed for the money” and Rose hopes an order will be given “immediately to relieve a Brave Officer’s Family who has rendered such Essential Services to his Country.”
